DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Status of Claims
Claims 7-9 and 16-18 are canceled.  Claims 1-6 and 10-15 are pending where claims 1-6 and 10-15 have been amended.  Claims 10-15 are withdrawn from consideration and claims 1-6 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
Claim Objections
Claim 5 is objected to because of the following informalities:
Instant claim 5 recites the limitation “wherein in the heating step comprises,” instead of, presumably, “wherein the heating step comprises.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0267014 A1 to Hitoshio et al (cited by applicant in IDS).
Regarding claim 1, Hitoshio discloses a method for manufacturing a bainite high-strength seamless steel tube comprising with an alloy composition range which overlaps the instantly claimed composition as follows (Hitoshio, abstract, para [0032-0046]):
Element
Claimed wt%
Hitoshio wt%
Overlaps?
C
0.06-0.2
0.02-0.15
Yes
Si
0.1-0.6
0-0.5
Yes
Mn
1-2.5
0.5-2.5
Yes
Al
0.01-0.1
0-0.05
Yes
S
0-0.005
0-0.004
Yes
P
0-0.02
0-0.015
Yes
O
0-0.01
0-0.01
Yes
Fe
Balance
Balance
Yes
C+Mn/6
≥0.38
0.10-0.57
Yes



the method comprising the following steps: smelting, manufacturing a billet, heating, piercing, rolling, stretch reducing or sizing to obtain tube, and cooling; wherein the cooling step comprises controlling the quenching starting temperature to be Ar3 or higher (overlapping the instantly claimed range of less than or equal to the Ar3 temperature of the steel grade +20 °C); controlling the finish cooling temperature to be within a range between 450 to 300 °C (overlapping a range between T1 and T2, wherein T1 = 519-423C-30.4Mn, T2 = 780-270C-90Mn, and units of T1 and T2 are °C) and controlling 
(Hitoshio, abstract, para [0032-0066], Example 1, para [0067-0077])
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hitoshio including the instantly claimed because Hitoshio discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 3, Hitoshio discloses wherein the cooling step comprises water cooling wherein the water cooling comprises spraying water on the outer wall of the tube for cooling (Fujii, para [0057-0058]).
Regarding claim 4, Hitoshio discloses cooling may be perfomed by immersing the pipe in a body of water (Hitoshio, para [0061]), e.g. placing the tube in a sink for cooling.
Regarding claim 5, Hitoshio discloses wherein in the heating step comprises heating the billet to 1050 to 1300 °C, overlapping the instantly claimed range of 1150-1300°C (Hitoshio, para [0050]).  Regarding the time frame of heating, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of heating time to effectively heat the billet of Hitoshio to an appropriately thermally homogenous state prior to cooling.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/               Primary Examiner, Art Unit 1736